Citation Nr: 1745849	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  14-00 622	)	DATE
	)
	)
  
On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida

 
THE ISSUE

Entitlement to payment or reimbursement for the cost of emergency medical treatment received from Putnam Community Medical Center on February 18, 2013.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to June 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2013 determinations issued by the Department of Veterans Affairs (VA) North Florida/South Georgia Medical Center in Gainesville, Florida.

The Board observes that the Veteran submitted three claims seeking reimbursement for the cost of emergency medical treatment.  See, Claim History Reports for Claim ID Numbers #182148, #660551, and #702552.  Determinations were made with respect to Claims #182148 and #702552.  See, September 12, 2013 and September 24, 2013 Determination Letters, and November 2013 Statement of the Case (referencing only Claims #182148 and #702552).  The claims file does not reflect that the Veteran has been issued a decision on Claim #660551.  Accordingly, that matter is referred for appropriate action.  


FINDINGS OF FACT

1.  On February 18, 2013, the Veteran received emergency medical treatment from the Putnam Community Medical Center.

2.  More than 90 days after the Veteran's emergency medical treatment was furnished, Claims #182148 and #702552 for reimbursement were received by VA.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for medical expenses incurred with the Putnam Community Medical Center on February 18, 2013, have not been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1004 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to VA's duties to notify and assist, as set forth in the Veterans Claims Assistance Act of 2000 (VCAA), this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. §§ 1725 or 1728; thus, the provisions of the VCAA are not applicable. Notwithstanding, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claims.  The Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.

Under 38 U.S.C.A. § 1725, VA is authorized to reimburse eligible veterans for the reasonable value of emergency treatment furnished in a non-Department facility.  To be eligible, a veteran must be an active Department health care participant who is personally liable for the emergency treatment furnished.  In cases where reimbursement is warranted, payment may be made directly to the hospital or other health care provider that furnished the treatment, or to the person or organization that paid for such treatment on behalf of the veteran.  Id.

VA may provide payment or reimbursement for the reasonable value of emergency treatment furnished to a veteran for non-service-connected conditions in a non-VA facility under the following circumstances:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728  authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002; see also Veterans Millennium Health Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 1553 (1999); 38 U.S.C.A. § 1725.

However, to receive payment or reimbursement for emergency services, a claimant must file a claim within 90 days after the latest of the following: (1) the date that the Veteran was discharged from the facility that furnished the emergency treatment; (2) the date of death, but only if the death occurred during transportation to the facility for emergency treatment, or if the death occurred during the stay in the facility that included the provision of emergency treatment; or (3) the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004 (d)(1)-(4). 

38 C.F.R. § 17.1004 was amended to reflect situations where VA would provide retroactive reimbursement under the terms of amended 38 U.S.C.A. § 1725.  See Payment or Reimbursement for Emergency Services for Nonservice-Connected Conditions in Non-VA Facilities, 77 Fed. Reg. 23,615 (Apr. 20, 2012) ("We interpret [the 2010 Act] provision to allow VA, through regulation, to provide retroactive reimbursement, and we are implementing this authority in new § 17.1004 (f)").  38 C.F.R. § 17.1004 (f) states that "Notwithstanding paragraph (d) of this section, VA will provide retroactive payment or reimbursement for emergency treatment received by the veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than 1 year after May 21, 2012."  38 C.F.R. § 17.1004 (f).  

The Veteran received emergency medical treatment for dizziness and vertigo at the Putnam Community Medical Center on February 18, 2013.

The Board must determine whether the claims for payment were timely filed according to the criteria set forth in 38 C.F.R. § 17.1004 (d)(1)-(4).  The Veteran was discharged on February 18, 2013 and he had 90 days to submit a claim for payment or reimbursement.  Thus, the claim had to be received by approximately May 19, 2013.  However, the two claims at issue were received later than that date, in August and September 2013.  [The Board notes that even if it were to afford the Veteran the most sympathetic review of the file and find that he submitted his claims when he submitted his emergency room reports in July 2013, they would still be untimely.]

In order to be entitled to payment or reimbursement of medical expenses for treatment not previously authorized at a non-VA facility under 38 U.S.C.A. § 1725, a claimant must satisfy all of the listed conditions.  The Veteran has not satisfied at least one of these conditions, namely filing a timely claim.  The Board has considered the retroactive payment provision of 38 C.F.R. § 17.1004(f); however, the treatment in this case was not furnished more than 90 days before May 21, 2012.  As noted above, the Veteran received treatment on February 18, 2013.  Accordingly, 38 C.F.R. § 17.1004(f) does not apply. 

The Board acknowledges the Veteran's argument that the medical facility did not submit the claims in a timely manner.  See, December 2013 VA Form 9 Substantive Appeal; September 2013 Notice of Disagreement.  However, as noted above, the law is clear that such claim must be submitted within 90 days, and thus there is no legal authority to grant the claim.  Accordingly, the Veteran's claims for reimbursement lack legal merit and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to payment or reimbursement for medical expenses incurred by the Veteran on February 18, 2013, filed on claims numbered #182148 and #702552, is denied.



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


